—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of sexual abuse in the first degree involving two 10-year-old victims (see, Penal Law § 130.65 [3]). We reject the contention of defendant that County Court denied him his right to counsel *1024after entry of his guilty plea. “It is well settled that a defendant’s right to be represented by counsel of his own choosing ‘is qualified in the sense that a defendant may not employ such right as a means to delay judicial proceedings’ ” (People v Michalek, 195 AD2d 1007, 1007-1008, Iv denied 82 NY2d 807, quoting People v Arroyave, 49 NY2d 264, 271).
We further reject the contention of defendant that the court erred in denying his motion to withdraw his guilty plea on the ground that his factual recitation was insufficient (see, People v Wilson, 217 AD2d 729, Iv denied 87 NY2d 909). (Appeal from Judgment of Yates County Court, Falvey, J. — Sexual Abuse, 1st Degree.)
Present — Green, J. P., Pine, Lawton, Hayes and Wisner, JJ.